         Case 9:20-cv-00071-DLC Document 8 Filed 06/11/20 Page 1 of 2

                                                                        FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                          JUN 11 2020
                          MISSOULA DIVISION                            Clerk, U.S. District Court
                                                                         District Of Montana
                                                                               Mleooula




  PAUL ANDREW WHEELER,
                                                   CV 20-71-M-DLC
                      Plaintiff,

        vs.                                         ORDER

  CHARLES TOMLINSON, WESTERN
  EXPRESS, INC., a Tennessee
  corporation, NATIONAL CASUALTY
  COMPANY, and COTTINGHAM &
  BUTLER INSURANCE SERVICES,
  INC.,

                      Defendants,

      Before the Court is the Stipulation for Dismissal with Prejudice filed by

Plaintiff Paul Andrew Wheeler and Defendant National Casualty Company. (Doc.

7.) The parties represent that, although Defendants Charles Tomlinson, Western

Express, Inc., and Cottingham & Butler Insurance Services, Inc. have yet to

appear, this matter has been fully settled on the merits. Wheeler also asks the

Court to waive "any filing fee by the Plaintiff to avoid judicial and party expense."

(Doc. 7 at 2.)

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys' fees. All deadlines are VACA TED


                                         -I-
         Case 9:20-cv-00071-DLC Document 8 Filed 06/11/20 Page 2 of 2



and any pending motions are DENIED AS MOOT. IT IS FURTHER ORDERED

that, because no filing fee from Plaintiff Wheeler is due, his request for filing fee

waiver is DENIED.

      Dated this   ~ day of May, 2020.


                                                Dana L. Christensen, District Judge
                                                United States District Court




                                          -2-
